Case: 1:17-cv-05360 Document #: 73-1 Filed: 05/03/19 Page 1 of 2 PagelD #:1094

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

HAROLD STONE and JOHN WOESTMAN,
for themselves and others similarly situated,
and UNITED STEEL, PAPER AND
FORESTRY, RUBBER, MANUFACTURING,
ENERGY, ALLIED INDUSTRIAL AND
SERVICE WORKERS INTERNATIONAL
UNION,

AFL-CIO-CLC,

No. 1:17-cv-05360
Hon. Thomas M. Durkin
Plaintiffs, Magistrate Susan E. Cox

Vv.

SIGNODE INDUSTRIAL GROUP LLC and
ILLINOIS TOOL WORKS INC.,

eae _ 44444

Defendants.
DECLARATION OF PATRICIA CHIDIAC

I, Patricia Chidiac, declare as follows pursuant to 28 U.S.C. § 1746:

1. I am the Senior Vice President, Human Resources at Signode Industrial Group,
LLC (“Signode”). I have held that position since August 2017. Before starting in my current
role, I worked in various other roles at Signode since January 1, 2014.

2. I make this declaration in support of Defendants’ Motion to Stay Injunction
Pending Appeal based on my own personal knowledge. If called upon as a witness, I could and
would testify competently regarding the matters addressed in this declaration.

3. As Signode’s Senior Vice President, Human Resources, my duties include
ultimate responsibility for all aspects of Signode’s human resources and employee benefit
matters. This includes the costs associated with Signode’s employee benefit plans.

4, Signode has estimated that it will cost approximately $1.3 million to $1.5 million
Case: 1:17-cv-05360 Document #: 73-1 Filed: 05/03/19 Page 2 of 2 PageID #:1095

per year to comply with the Court’s order to reinstate health insurance benefits for the retirees
and surviving spouses who are part of the putative class in this case.

5. The costs associated with the reinstatement of that coverage will involve
obtaining coverage, finding and offering re-enrollment to eligible participants, expending costs
for plan administration, and paying for the majority of the cost of the benefits for those eligible
participants who elect to reinstate their coverage.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on April 30, 2019, at Glenview, ML

 

 

Patticia Chidiac
